Citation Nr: 0615917	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for urethral stricture.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for treatment of a service-connected disability 
requiring convalescence.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1983 to August 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for urethral stricture and denied a temporary 
total rating under § 4.30 for treatment for a service-
connected disability.  In June 2004, the Board remanded the 
case to the RO for additional development.  

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for treatment of a service-connected disability 
requiring convalescence is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence reflects that catheterization 
during active service caused the current urethral stricture. 


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, urethral 
stricture was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection.  VA provided a rating decision, a 
statement of the case, and supplemental statements of the 
case (SSOCs).  VA sent notice letters in February 2004, 
August 2004, September 2004, February 2005, and June 2005.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claim.  These documents informed the veteran of 
what evidence is needed to substantiate the claim.  The 
letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA medical 
records are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  In this case, the Board did remand the case 
in June 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Additionally, VA must provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  Because service connection is granted in this decision, 
the RO will next assign a disability rating and an effective 
date for that rating.  If the veteran is dissatisfied with 
either the disability rating to be assigned by the RO, or its 
effective date, the veteran retains the right to request an 
earlier effective date and higher initial rating.

Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In February 2001, the veteran developed a urethral stricture 
that required catheterization and VA medical treatment.  In 
February 2001, he requested service connection for this 
disorder.  

In May 2001, a VA physician offered a diagnosis of short 
segment bulbar urethral stricture likely related to the long 
period with an indwelling Foley catheter in place.  The 
physician noted that a catheter had been used to manage the 
veteran's bladder during an active service hospitalization 
for hip and pelvis fractures.  

In February 2002, the RO denied the claim based on a review 
of service medical records (SMRs) that did indicate 
hospitalization for hip and pelvis fractures, but did not 
indicate that an internal catheter had been used at any time.  

On the occasion of a hearing in August 2005 at the RO, the 
veteran testified that during his hospitalization in service 
he was in traction for six months and that a catheter was 
used to empty his bladder.  

The Board remanded the case for additional development.  The 
record currently reflects that the veteran did not report for 
a scheduled examination; however, his representative has 
argued that the veteran did not receive notice to report.  

Where a veteran fails to report for an examination without 
good cause, VA must follow the procedures set forth at 
38 C.F.R. § 3.655.  In this case, however, because VA's 
appointment notice letter contains no date of issuance and 
because the veteran contends that he never received the 
notice, but that he is willing to report, the Board need not 
adhere to § 3.655.  In this regard, the Board notes the 
veteran did report for an examination in August 2005 to 
assess the severity of his service-connected residuals of 
left hip and pelvis.  It was reported that the veteran had a 
complication of urethral blockage secondary to catheter 
placement while in traction in 1985.  The examiner further 
noted that the veteran had had frequent dilatations of his 
urethra to decrease blockage secondary to scarring from this 
complication.  

A VA physician has opined that catheterization during 
hospitalization in active service caused short segment bulbar 
urethral stricture.  The ultimate question is whether the 
veteran's SMRs corroborate having been internally 
catheterized during that hospitalization.  

The veteran's SMRs reflect that he underwent surgery with 
general anesthesia on the morning of May 29, 1985.  At 0735, 
an anesthesiologist completed a DA Form 5179, Intraoperative 
Document reflecting that a hemovac had been inserted at the 
left hip, but left unchecked the box labeled "urinary 
catheter."  A post-operative note at 1605 reflects "Has not 
voided. ....  In and Out cath if not voiding by 1700."  
Finally, clear indication of internal catheterization is 
contained in a note dated May 31 at 0600, which states, "Int 
DC'd catheter tip intact."  The Board interprets this 
annotation to mean "internal catheterization discontinued, 
catheter tip intact."  

The notes contained in the SMRs further suggest that an 
internal urinary bladder catheter had become necessary at 
around 1700 on May 29 and was used at intervals until May 31.  
Because the SMRs reflect that internal catheterization was 
discontinued on May 31, the Board concludes that internal 
catheterization had indeed been used.  Whether additional 
catheterization beyond May 31 was necessary is not shown in 
the SMRs; however, the veteran has indicated that 
considerable additional internal catheterization was used.  

Because the May 2001 VA medical opinion is based on 
essentially correct facts, that is, an internal catheter was 
used following the veteran's May 1985 injuries, and because 
no medical evidence controverts the favorable nexus opinion, 
the Board finds that the evidence favors service connection 
for urethral stricture.  Thus, resolving the doubt in the 
veteran's favor, his claim is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for urethral stricture is granted.  


REMAND

In its previous REMAND of June 2004, the Board found the 
claim for a temporary total rating under 38 C.F.R. § 4.30 for 
treatment of a service-connected disability requiring 
convalescence to be inextricably intertwined with the 
remaining issue decided above.  Because service connection 
has been granted in this case, the claim for a temporary 
total rating needs to be readjudicated on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
VA must send a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date if a 
temporary total rating is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The RO must re-adjudicate the claim 
of entitlement to a temporary total 
rating.  If all the desired benefit is 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


